KENNEDY,
concurring in part and dissenting in part.
I agree that plaintiff was a prevailing party in some portion of her claim in that she got a decision that the Self Injurious Behavior Inhibiting System (“SIBIS”) could be considered as an alternative method in a future behavior plan for Terry. Thus, she had limited success on her SIBIS claim and is entitled to some attorney’s fee.
However, I cannot agree that plaintiff was a catalyst for the treatment plan that was adopted, especially when once the plan was presented by defendants, she rejected it.
In defending plaintiffs appeal of the refusal to include SIBIS in Terry’s treatment plan, the school district contacted experts who opposed the use of SIBIS. One of these experts was Dr. Luanne Meyer. After reviewing Terry’s records, she advised the school district of an alternative plan. This was the plan presented by defendants at the hearing and adopted by the hearing officer. In a remote sense, one can say that the plaintiffs demand for a hearing on SIBIS was a catalyst for the plan since the school district would not have contacted this expert who opposed SIBIS if plaintiff had not insisted on SIBIS. Ordinarily, however, a plaintiffs action is a catalyst for the relief actually sought in the action. Here, plaintiffs demand for a hearing on SIBIS was a catalyst for an alternative plan she did not seek.
Suppose for example some drug had been discovered while plaintiffs appeal seeking SIBIS was pending and the hearing officer incorporated that drug in Terry’s plan. Would one say that filing the appeal was a catalyst for that relief?
*376Finally, I would treat this as an exceptional case. We have the anomaly of finding plaintiff a prevailing party because she got relief she opposed to the end. To award full attorney’s fees under these circumstances seems to me to be contrary to the intent of the statute. To award plaintiff her entire attorney fees for finally accepting an alternative defendant proposed will discourage school districts who learn of a better method during appeals from proposing them. It can also encourage parents to pursue non-meritorious appeals and hearings in the hope that something might result, as it did here. The statute permits attorney’s fees in the discretion of the court. At least as to those fees incurred after the school district made its proposal, I would permit the District Court to limit plaintiffs fees to matters directly related to SIBIS.